DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 07/01/2021, has been entered.
Claims 1-14 are pending.
Claims 4*, 8-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant’s election without traverse of species GvHD in the reply filed on 12/22/2020 is acknowledged.  (*Claim 4 is directed to non-elected species but was inadvertently included in examination in the Non-Final Office Action.)
Claims 1-3, 5-7 and 12-14 are currently under examination as they read on a method of inhibiting apoptosis in a subject comprising administering an anti-ceramide antibody.

The previous indefiniteness rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment, filed 07/01/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant’s election of GvHD as the species of disease has been noted.  However the present claims are broadly drawn to inhibiting apoptosis in any subject suffering from any disease.  Therefore, the following grounds of rejection are set forth.
The present claims are drawn to a method of inhibiting apoptosis in a subject suffering from any disease including but not limited to GvHD, radiation GI syndrome and any autoimmune disease comprising the administration of an anti-ceramide antibody.  However the instant specification, as filed, does not provide sufficient enabling description for preventing or treating the breadth of diseases as encompassed by the claims because there does not appear to be sufficient in vitro or in vivo evidence to support administering an antibody which binds ceramide to lessen or ameliorate the symptoms of any disease including but not limited to GvHD, radiation GI syndrome and any autoimmune disease. 
Pharmaceutical therapies in the absence of in vivo clinical data are unpredictable for the following reasons; (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein; (2) the protein may not reach the target area because, i.e. the protein may not be able Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992). 
The specification does not adequately teach how to effectively prevent or treat the breadth of diseases or reach an appropriate beneficial therapeutic endpoint in by administering the antibody. The specification does not teach how to extrapolate data obtained from various in vitro or in vivo observations as well as clinical experience with the antibody to the development of effective methods of preventing or treating plethora of the diseases broadly encompassed by the claimed invention. 
There is insufficient guidance and direction as well as objective evidence provided for treating the scope of diseases encompassed by the claimed method. In view of the lack of predictability of the art (e.g., any autoimmune disease) to which the invention pertains, undue experimentation would be required to practice the claimed method of treating any viral infection with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively use the claimed agent and absent working examples providing evidence which is reasonably predictive that the claimed agent is effective for treating any viral infection commensurate in scope with the claimed invention. 
Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary, the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of 
Applicant is invited to amend the claims to recite the elected species, GvHD, in order to obviate this rejection.

Conclusion
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        August 12, 2021